 
AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT
 
This AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT (this “Agreement”) is
dated as of March 27, 2015 by and among MetaStat, Inc., a Nevada corporation
(the “Company”), and each of the Purchasers whose names are set forth on the
signature pages hereto (individually, a “Purchaser” and collectively, the
“Purchasers”).
 
RECITALS
 
WHEREAS, on December 31, 2014, the Company and certain Purchasers (the “Original
Purchasers”) entered into a Securities Purchase Agreement (the “Original SPA”),
pursuant to which the Company and such Original Purchasers sold Preferred Shares
(as hereinafter defined), Series A Warrants (as hereinafter defined) and Series
B Warrants (as hereinafter defined);
 
WHEREAS, the Company and the Original Purchasers desire to amend and restate the
Original SPA in its entirety by entering into this Agreement;
 
WHEREAS, the Company and each of the Purchasers are executing and delivering
this Agreement in accordance with and in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the Securities Act and
Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Securities Act”); and
 
WHEREAS, the Company is offering (the “Offering”) units (each a “Unit” and
collectively the “Units”), each Unit consisting of one (1) share of the
Company’s Series B Convertible Preferred Stock, par value $0.0001 per share
(each a “Preferred Share” and collectively the “Preferred Shares”), convertible
into shares of its common stock, par value $0.0001 per share (the “Common Stock”
and, the shares of Common Stock issuable upon conversion of the Preferred
Shares, the “Conversion Shares”), (ii) warrants (the “Series A Warrants”)
exercisable to purchase a number of shares of Common Stock equal to seventy-five
percent (75%) of the aggregate number of Conversion Shares issuable upon
conversion of the Preferred Shares issued by the Company to such Purchaser, and
(iii) in the event any Purchaser purchases a minimum of $500,000 of Units on or
before December 31, 2014, warrants (the “Series B Warrants” and, together with
the Series A Warrants, the “Warrants”) exercisable to purchase a number of
shares of Common Stock equal to twenty-five percent (25%) of the aggregate
number of Conversion Shares issuable upon conversion of the Preferred Shares
issued by the Company to such Purchaser. Shares of Common Stock issuable upon
exercise of the Warrants are referred to herein as the “Warrant Shares.”  The
designation, rights, preferences and other terms and provisions of the Preferred
Shares are set forth in the Amended and Restated Certificate of Designation of
the Relative Rights and Preferences of the Series B Convertible Preferred Stock
attached hereto as Exhibit A (the “Certificate of Designation”).  The Units, the
Preferred Shares, the Conversion Shares, the Warrants and the Warrant Shares are
sometimes collectively referred to as the “Securities”).
 
AGREEMENT
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
amend and restated the Original SPA in its entirety as follows:



 
         
           
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
Purchase and Sale of the Units
 
Section 1.1 Purchase and Sale of the Units. Upon the following terms and
conditions, the Company is offering to each Purchaser and each Purchase is
purchasing from the Company the number of Units consisting of Preferred Shares
and Warrants set forth opposite such Purchaser’s name on such Purchaser’s
signature page hereto.

 
Section 1.2 Purchase Price and Closing. Subject to the terms and conditions
hereof, the Company agrees to issue and sell to the Purchasers and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchasers, severally but
not jointly, agree to purchase the Units for a purchase price of $5,500.00 per
Unit (the “Per Unit Purchase Price”) for an aggregate purchase price of up to
$3,492,500 (the “Purchase Price”) or 635 Units, provided, however, that a
portion of the  Purchase Price may also be paid by certain Purchasers converting
outstanding indebtedness owed to such Purchasers by the Company as evidenced by
promissory notes up to an aggregate principal amount of $150,000 held by such
Purchasers, and provided, further, the Company may issue up to an additional 100
Units solely to cover over-allotments, for an aggregate Purchase Price of up to
$4,042,500 or 735 Units. The initial closing (the “Initial Closing”) of the
purchase and sale of the Units to be acquired by the Purchasers from the Company
under this Agreement shall take place at such time as Purchasers have executed
this Agreement, and all of the conditions set forth in Article IV hereof and
applicable to the Initial Closing shall have been fulfilled or waived in
accordance herewith (the “Initial Closing Date”). After the Initial Closing, the
Company may conduct any number of additional closings (each, an “Additional
Closing” and, together with the Initial Closing, a “Closing”) so long as the
final Additional Closing occurs on or before the 90th day following the Initial
Closing Date. Such Additional Closings may utilize a third party escrow agent in
connection therewith. Subject to all conditions to Closing have been satisfied
or waived, each Closing shall take place at such time and place as the parties
shall agree (a “Closing Date”).
 
Section 1.3 Warrants. Each of the Purchasers shall be issued Series A Warrants
to purchase 7,500 Warrant Shares for each Unit or Preferred Share purchased at
an initial exercise price per share of $0.70.  Any Purchaser who purchases a
minimum of $500,000 of Units on or before December 31, 2014, will also receive
Series B Warrants to purchase 2,500 Warrant Shares for each Unit or Preferred
Share purchased at an initial exercise price per share of $0.55. The Series A
Warrants and the Series B Warrants, in substantially the forms attached hereto
as Exhibits B-1 and B-2, respectively, shall expire on March 31, 2020.
 
Section 1.4 Conversion Shares; Warrant Shares. The Company has authorized and
has reserved and covenants to continue to reserve, free of preemptive rights and
other similar contractual rights of stockholders, such number of Conversion
Shares and Warrant Shares as shall from time to time be sufficient to effect the
conversion of all of the Preferred Shares and exercise of the Warrants then
outstanding.

 
Section 1.5 Registration Rights.  The Purchasers shall have the registration
rights contained in the amended and restated registration rights agreement dated
as of the date hereof among the Company and the Purchasers, in substantially the
form attached hereto as Exhibit C (the “Registration Rights Agreement”).
 
ARTICLE II
 
Representations and Warranties
 
Section 2.1 Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchasers, as of the date hereof (except as set
forth on the Schedule of Exceptions attached hereto with each numbered Schedule
corresponding to the section number herein) and as of each Closing Date (except
for the representations and warranties that speak as of a specific date, which
shall be made as of such date), as follows:
 
(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being
conducted.  Except as set forth on Schedule 2.1(a), the Company is duly
qualified to do business and is in good standing in every jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified will not have a Material
Adverse Effect (as defined in Section 2.1(g) hereof) on the Company’s
consolidated financial condition.
 
(b) Corporate Power; Authority and Enforcement. The Company has the requisite
corporate power and authority to enter into and perform this Agreement, the
Certificate of Designation, the Warrants, the Registration Rights Agreement and
any other documentation in connection with the Offering (collectively, the
“Transaction Documents”), and to issue and sell the Units in accordance with the
terms hereof. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate action, and no further consent or authorization of the
Company or its Board of Directors or stockholders is required.  Each of the
Transaction Documents constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.
 
(c) Capitalization. The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of the date hereof is set forth on
Schedule 2.1(c) hereto.  All of the issued and outstanding shares of the Common
Stock have been duly and validly authorized, are fully paid and nonassessable.
Except as contemplated by the Transaction Documents or as set forth on Schedule
2.1(c) hereto:
 
(i) no shares of Common Stock are entitled to preemptive, conversion or other
rights and there are no outstanding options, warrants, scrip, rights to
subscribe to, call or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company;
 
(ii) there are no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of  capital
stock of the Company or options, securities or rights convertible into shares of
capital stock of the Company;
 
(iii) the Company is not a party to any agreement granting registration or
anti-dilution rights to any person with respect to any of its equity or debt
securities; and
 
(iv) the Company is not a party to, and it has no knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of the
Company.
 
The offer and sale of all capital stock, convertible securities, rights,
warrants, or options of the Company issued prior to the Closing complied in all
material respects with all applicable federal and state securities laws.  The
Company has furnished or made available to the Purchasers true and correct
copies of the Company’s Articles of Incorporation, as amended and in effect on
the date hereof (the “Articles”), and the Company’s Bylaws, as amended and in
effect on the date hereof (the “Bylaws”).  Except as restricted under applicable
federal, state, local or foreign laws and regulations, the Transaction
Documents, or as set forth on Schedule 2.1(c), no written or oral contract,
instrument, agreement, commitment, obligation, plan or arrangement of the
Company shall limit the payment of dividends on the Company’s Common Stock.
 
(d) Issuance of Securities, Etc. The Units consisting of the Preferred Shares
and the Warrants, to be issued at the Closing have been duly authorized by all
necessary corporate action and the Preferred Shares when paid for or issued in
accordance with the terms hereof, will be validly issued and outstanding, fully
paid and nonassessable and, immediately after the Closing, the Purchasers will
be the owners of all of such securities and have good and valid title to all of
such securities, free and clear of all encumbrances, except as may be imposed
under federal and state securities laws. When the Warrant Shares are issued in
accordance with the terms of the Warrants, such Warrant Shares will be duly
authorized by all necessary corporate action and validly issued and outstanding,
fully paid and nonassessable, and the holders will be entitled to all rights
accorded to a holder of Common Stock and will be the record and beneficial
owners of all of such securities and have good and valid title to all of such
securities, free and clear of all encumbrances.  When any Conversion Shares are
issued in accordance with the terms of the Series B Preferred Stock, such
Conversion Shares will be duly authorized by all necessary corporate action and
validly issued and outstanding, fully paid and nonassessable, and the holders
will be entitled to all rights accorded to a holder of Common Stock and will be
the record and beneficial owners of all of such securities and have good and
valid title to all of such securities, free and clear of all encumbrances.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Subsidiaries. Schedule 2.1(e) hereto sets forth each Subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of ownership of each Subsidiary. Each Subsidiary has been
duly incorporated or otherwise organized and is validly existing and in good
standing in each of their respective jurisdictions of incorporation or
organization.  Each Subsidiary is duly qualified to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary except for any
jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect.  There are no outstanding
preemptive, conversion or other rights, options, warrants or agreements granted
or issued by or binding upon any Subsidiary for the purchase or acquisition of
any shares of capital stock of any Subsidiary or any other securities
convertible into, exchangeable for or evidencing the rights to subscribe for any
shares of such capital stock. Neither the Company nor any Subsidiary is subject
to any obligation (contingent or otherwise) to repurchase or otherwise acquire
or retire any shares of the capital stock of any Subsidiary or any convertible
securities, rights, warrants or options of the type described in the preceding
sentence. Except as filed as exhibits to the Commission Documents (as defined
below), neither the Company nor any Subsidiary is party to, nor has any
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of any Subsidiary.  For the purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interests having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.
 
           (f) Commission Documents, Financial Statements. For the two year
period preceding the date hereof, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the
Commission pursuant to the reporting requirements of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), including material filed pursuant to
Section 13(a) or 15(d) of the Exchange Act (all of the foregoing including
filings incorporated by reference therein being referred to herein as the
“Commission Documents”).  The Company has not provided to the Purchasers any
material non-public information or other information which, according to
applicable law, rule or regulation, was required to have been disclosed publicly
by the Company but which has not been so disclosed, other than (i) with respect
to the transactions contemplated by this Agreement, or (ii) pursuant to a
non-disclosure or confidentiality agreement signed by the Purchasers.  At the
time of the respective filings, the Form 10-K’s and the Form 10-Q’s filed during
the two year period preceding the date hereof complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder and other federal, state and local laws, rules
and regulations applicable to such documents.  The financial statements of the
Company included in the Commission Documents (the “Financial Statements”)
complied as of their respective filing dates as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the Commission or other applicable rules and regulations with respect
thereto. The Financial Statements have been prepared in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved (except (i) as may be otherwise indicated in
the Financial Statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the consolidated financial position of the Company as of the dates thereof and
the results of operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments).
 
(g) No Material Adverse Effect. Since February 28, 2014, neither the Company,
nor any Subsidiary has experienced or suffered any Material Adverse Effect. For
the purposes of this Agreement, “Material Adverse Effect” means any material
adverse effect on the business, operations, properties, or financial condition
of the Company and its Subsidiaries, taken as a whole, and/or any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Company to perform any of its obligations under this
Agreement in any material respect.


 
           (h) No Undisclosed Liabilities.  Other than as disclosed on Schedule
2.1(h) or set forth in the Commission Documents, neither the Company nor the
Subsidiary has any liabilities, obligations, claims or losses (whether
liquidated or unliquidated, secured or unsecured, absolute, accrued, contingent
or otherwise) other than those incurred in the ordinary course of the Company’s
business since February 28, 2014 and those which, individually or in the
aggregate, do not have a Material Adverse Effect.
 
(i) No Undisclosed Events or Circumstances.  No event or circumstance has
occurred or exists with respect to the Company or any Subsidiary or their
respective businesses, properties, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
(j) Indebtedness. The Financial Statements set forth all outstanding secured and
unsecured Indebtedness of the Company on a consolidated basis, or for which the
Company or any Subsidiary have commitments as of the date of Financial
Statements or any subsequent period that would require disclosure. For the
purposes of this Agreement, “Indebtedness” shall mean (a) any liabilities for
borrowed money or amounts owed (other than trade accounts payable incurred in
the ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same should be reflected in the Company’s consolidated balance sheet (or the
notes thereto), except guaranties by endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business; and (c) the present value of any lease payments due under leases
required to be capitalized in accordance with GAAP.  Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness which, individually or
in the aggregate, would have a Material Adverse Effect.
 
(k) Title to Assets. Each of the Company and its Subsidiaries has good and
marketable title to (i) all properties and assets purportedly owned or used by
them as reflected in the Financial Statements, (ii) all properties and assets
necessary for the conduct of their business as currently conducted, and (iii)
all of the real and personal property reflected in the Financial Statements free
and clear of any Lien (as defined in Section 2.1(o) hereof). All leases are
valid and subsisting and in full force and effect.
 
(l) Actions Pending. Other than as disclosed on Schedule 2.1(l) or set forth in
the Commission Documents, there is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against or involving the
Company or any Subsidiary (i) which questions the validity of this Agreement or
any of the other Transaction Documents or the transactions contemplated hereby
or thereby or any action taken or to be taken pursuant hereto or thereto or (ii)
involving any of their respective properties or assets.  To the knowledge of the
Company, there are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or governmental or regulatory body against the
Company or any Subsidiary or any of their respective executive officers or
directors in their capacities as such.
 
(m) Compliance with Law.  The Company and each Subsidiary have all franchises,
permits, licenses, consents and other governmental or regulatory authorizations
and approvals necessary for the conduct of their respective business as now
being conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
(n) No Violation.  The business of the Company and each Subsidiary is not being
conducted in violation of any federal, state, local or foreign governmental
laws, or rules, regulations and ordinances of any of any governmental entity,
except for possible violations which singularly or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. The Company is not
required under federal, state, local or foreign law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under the Transaction Documents, or
issue and sell the Preferred Shares and the Warrants in accordance with the
terms hereof or thereof (other than (x) any consent, authorization or order that
has been obtained as of the date hereof, (y) any filing or registration that has
been made as of the date hereof or (z) any filings which may be required to be
made by the Company with the Commission or state securities administrators
subsequent to the Closing).

 
 
         
           
 
 

--------------------------------------------------------------------------------

 
 
(o) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated herein and therein do not and will not (i) violate any provision of
the Articles or Bylaws, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which it or its properties or assets are bound, (iii) create or
impose a lien, mortgage, security interest, pledge, charge or encumbrance
(collectively, “Lien”) of any nature on any property of the Company under any
agreement or any commitment to which the Company is a party or by which the
Company is bound or by which any of its respective properties or assets are
bound, or (iv) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations) applicable to the Company or any of its
subsidiaries or by which any property or asset of the Company or any of its
subsidiaries are bound or affected, provided, however, that, excluded from the
foregoing in all cases are such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(p) Taxes. The Company and each Subsidiary, to the extent its applicable, has
accurately prepared and filed all federal, state and other tax returns required
by law to be filed by it, has paid or made provisions for the payment of all
taxes shown to be due and all additional assessments, and adequate provisions
have been and are reflected in the consolidated financial statements of the
Company for all current taxes and other charges to which the Company or any
Subsidiary, if any, is subject and which are not currently due and payable. None
of the federal income tax returns of the Company have been audited by the
Internal Revenue Service. The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal, state or
foreign) of any nature whatsoever, whether pending or threatened against the
Company or any Subsidiary for any period, nor of any basis for any such
assessment, adjustment or contingency.
 
(q) Certain Fees. Except as set forth on Schedule 2.1(q) hereto, no brokers
fees, finders’ fees or financial advisory fees or commissions will be payable by
the Company with respect to the transactions contemplated by this Agreement and
the other Transaction Documents.

 
           (r) Intellectual Property. Each of the Company and its Subsidiaries
owns or has the lawful right to use all patents, trademarks, domain names
(whether or not registered) and any patentable improvements or copyrightable
derivative works thereof, websites and intellectual property rights relating
thereto, service marks, trade names, copyrights, licenses and authorizations, if
any, and all rights with respect to the foregoing, if any, which are necessary
for the conduct of their respective business as now conducted without any
conflict with the rights of others, except where the failure to so own or
possess would not have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”).  The Company has not received a written notice
that any of the Intellectual Property Rights used by the Company violates or
infringes upon the rights of any person.  There is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by any person
that the Company’s business as now conducted infringes or otherwise violates any
patent, trademark, copyright, trade secret or other proprietary rights of
another.  To the Company’s knowledge, there is no existing infringement by
another person of any of the Intellectual Property Rights that would have or
would reasonably be expected to have a Material Adverse Effect.  The Company has
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their Intellectual Property Rights, except where failure to do
so could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(s) Books and Records; Internal Accounting Controls. The books and records of
the Company and each Subsidiary accurately reflect in all material respects the
information relating to the business of the Company and the
Subsidiaries.  Except as disclosed on Schedule 2.1(s), the Company and each
Subsidiary maintains a system of “internal control over financial reporting” (as
defined in Rule 13a-15(f) and 15d-15(f) of the Exchange Act) sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset and liability accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences.
 
(t) Material Agreements. Any and all written or oral contracts, instruments,
agreements, commitments, obligations, plans or arrangements, the Company and
each Subsidiary is a party to, that a copy of which would be required to be
filed with the Commission as an exhibit to a registration statement on Form S-1
(collectively, the “Material Agreements”) if the Company or any Subsidiary were
registering securities under the Securities Act has previously been publicly
filed with the Commission in the Commission Documents.  Each of the Company and
the Subsidiaries has in all material respects performed all the obligations
required to be performed by them to date under the foregoing agreements, have
received no notice of default and are not in default under any Material
Agreement now in effect the result of which would cause a Material Adverse
Effect.
 
(u) Transactions with Affiliates. Except as set forth in the Financial
Statements or in the Commission Documents, there are no loans, leases,
agreements, contracts, royalty agreements, management contracts or arrangements
or other continuing transactions between (a) the Company or any Subsidiary on
the one hand, and (b) on the other hand, any officer, employee, consultant or
director of the Company, or any of its Subsidiaries, or any person owning any
capital stock of the Company or any Subsidiary or any member of the immediate
family of such officer, employee, consultant, director or stockholder or any
corporation or other entity controlled by such officer, employee, consultant,
director or stockholder, or a member of the immediate family of such officer,
employee, consultant, director or stockholder.
 
(v) Securities Act of 1933. Assuming the accuracy of the representations of the
Purchasers set forth in Section 2.2 hereof, the Company has complied with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Preferred Shares and Warrants hereunder. Neither the
Company nor anyone acting on its behalf, directly or indirectly, has or will
sell, offer to sell or solicit offers to buy any of the Units or similar
securities to, or solicit offers with respect thereto from, or enter into any
preliminary conversations or negotiations relating thereto with, any person, or
has taken or will take any action so as to bring the issuance and sale of any of
the Units in violation of the registration provisions of the Securities Act and
applicable state securities laws, and neither the Company nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the shares of Common Stock.

 
 
         
           
 
 

--------------------------------------------------------------------------------

 
 
(w) Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing Date that may be required under applicable state
and/or federal securities laws (which if required, shall be filed on a timely
basis), including the filing of a Form D and a registration statement or
statements, no authorization, consent, approval, license, exemption of, filing
or registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Units, or for the
performance by the Company of its obligations under the Transaction Documents.

 
           (x) Employees. Except as disclosed on Schedule 2.1(x), neither the
Company nor any Subsidiary has any collective bargaining arrangements covering
any of its employees.  Except as disclosed in the Commission Documents, Schedule
2.1(x) sets forth a list of the employment contracts, agreements regarding
proprietary information, non-competition agreements, non-solicitation
agreements, confidentiality agreement, or any other similar contract or
restrictive covenant, relating to the right of any officer, employee or
consultant to be employed or engaged by the Company. Since February 28, 2014, no
officer, consultant or key employee of the Company or any Subsidiary whose
termination, either individually or in the aggregate, would have a Material
Adverse Effect, has terminated or, to the knowledge of the Company, has any
present intention of terminating his or her employment or engagement with the
Company or any Subsidiary.
 
(y) Absence of Certain Developments. Except as disclosed on Schedule 2.1(y),
since February 28, 2014, neither the Company nor the Subsidiaries have:
 
(i) issued any stock, bonds or other corporate securities or any rights, options
or warrants with respect thereto;
 
(ii) borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business which are comparable in nature and amount to the current
liabilities incurred in the ordinary course of business during the comparable
portion of its prior fiscal year, as adjusted to reflect the current nature and
volume of the Company’s or such Subsidiary’s business;
 
(iii) discharged or satisfied any Lien or paid any obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business;
 
(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;
 
(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, except in the ordinary course of business;
 
(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any person
except to customers in the ordinary course of business or to the Purchasers or
their representatives;
 
(vii) suffered any substantial losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;
 
(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;

(ix) made capital expenditures or commitments therefor that aggregate in excess
of $50,000;
 
(x) entered into any other transaction other than in the ordinary course of
business, or entered into any other material transaction, whether or not in the
ordinary course of business;
 
(xi) made charitable contributions or pledges in excess of $10,000;
 
(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;
 
(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment;
 
(xiv) effected any two or more events of the foregoing kind which in the
aggregate would be material to the Company or its subsidiaries; or
 
(xv) entered into an agreement, written or otherwise, to take any of the
foregoing actions.
 
(z) Investment Company Act. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(aa) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering and/or sale of the Preferred
Shares and Warrants pursuant to this Agreement to be integrated with prior
offerings by the Company for purposes of the Securities Act which would prevent
the Company from selling the Preferred Shares pursuant to Rule 506 under the
Securities Act, nor will the Company or any of its affiliates take any action or
steps that would cause the offering and/or sale of the Preferred Shares and
Warrants to be integrated with other offerings.
 
           (bb) Sarbanes-Oxley Act. The Company is in compliance in all material
respects with the applicable provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), and the rules and regulations promulgated thereunder,
that are effective and for which compliance by the Company is required as of the
date hereof.  The Company has established disclosure controls and procedures (as
such term is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act) for
the Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms.  The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Company’s most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the Company’s internal control over financial reporting
(as such term is defined in the Exchange Act) that has materially affected, or
is reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 
 
         
           
 
 

--------------------------------------------------------------------------------

 
 
           (cc) Shell Company Status.  The Company is not currently an issuer
identified in Securities Act Rule 144(i)(1).
 
           (dd) Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from the OTCQB to the effect
that the Company is not in compliance with the listing or maintenance
requirements of the OTCQB.  The Company is, and has no reason to believe that it
will not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
Section 2.2 Representations and Warranties of Each of the Purchasers. Each
Purchaser, severally and not jointly with the other Purchasers, hereby makes the
following representations and warranties to the Company as of the date hereof,
with respect solely to itself and not with respect to any other Purchaser:
 
(a) Organization and Good Standing of the Purchasers. If the Purchaser is an
entity, such Purchaser is a corporation, partnership or limited liability
company duly incorporated or organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization.
 
(b) Authorization and Power. Such Purchaser has the requisite power and
authority to enter into and perform this Agreement and each of the other
Transaction Documents to which such Purchaser is a party and to purchase the
Units, being sold to it hereunder. The execution, delivery and performance of
this Agreement and each of the other Transaction Documents to which such
Purchaser is a party by such Purchaser and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate, partnership or limited liability company action, and no
further consent or authorization of such Purchaser or its Board of Directors,
stockholders, partners, members, or managers, as the case may be, is required.
This Agreement and each of the other Transaction Documents to which such
Purchaser is a party has been duly authorized, executed and delivered by such
Purchaser and constitutes, or shall constitute when executed and delivered, a
valid and binding obligation of such Purchaser enforceable against such
Purchaser in accordance with the terms hereof.
 
(c) No Conflicts. The execution, delivery and performance of this Agreement and
each of the other Transaction Documents to which such Purchaser is a party and
the consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto do not and will not (i) result in a violation of such
Purchaser’s charter documents, bylaws, operating agreement, partnership
agreement or other organizational documents or (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument or
obligation to which such Purchaser is a party or by which its properties or
assets are bound, or result in a violation of any law, rule, or regulation, or
any order, judgment or decree of any court or governmental agency applicable to
such Purchaser or its properties (except for such conflicts, defaults and
violations as would not, individually or in the aggregate, have a material
adverse effect on such Purchaser). Such Purchaser is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement or any other Transaction Document to
which such Purchaser is a party or to purchase the Preferred Shares or acquire
the Warrants in accordance with the terms hereof, provided, that for purposes of
the representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.
 
(d) Status of Purchasers. Such Purchaser is an “accredited investor” as defined
in Regulation D under the Securities Act and as set forth on such “Accredited
Investor Questionnaire” attached hereto as Exhibit D and made part hereof. Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act and such Purchaser is not a broker-dealer, nor an affiliate
of a broker-dealer.
 
(e) Acquisition for Investment. Such Purchaser is acquiring the Preferred Shares
and the Warrants solely for its own account for the purpose of investment and
not with a view to or for sale in connection with a distribution. Such Purchaser
does not have a present intention to sell the Preferred Shares or the Warrants,
nor a present arrangement (whether or not legally binding) or intention to
effect any distribution of the Preferred Shares or the Warrants to or through
any person or entity; provided, however, that by making the representations
herein, such Purchaser does not agree to hold the Preferred Shares or the
Warrants for any minimum or other specific term and reserves the right to
dispose of the Preferred Shares or the Warrants at any time in accordance with
federal and state securities laws applicable to such disposition. Each Purchaser
acknowledges that it is able to bear the financial risks associated with an
investment in the Preferred Shares and the Warrants and that it has been given
full access to such records of the Company and to the officers of the Company
and received such information as it has deemed necessary or appropriate to
conduct its due diligence investigation and has sufficient knowledge and
experience in investing in companies similar to the Company in terms of the
Company’s stage of development so as to be able to evaluate the risks and merits
of its investment in the Company.
 
(f) Opportunities for Additional Information. Such Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company.
 
(g) No General Solicitation. Such Purchaser acknowledges that the Preferred
Shares and Warrants were not offered to such Purchaser by means of any form of
general or public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.
 
(h) Rule 144. Such Purchaser understands that the Preferred Shares and/or
Conversion Shares must be held indefinitely unless such Preferred Shares and/or
Conversion Shares are registered under the Securities Act or an exemption from
registration is available. Such Purchaser acknowledges that such Purchaser is
familiar with Rule 144, of the rules and regulations of the Commission, as
amended, promulgated pursuant to the Securities Act (“Rule 144”), and that such
person has been advised that Rule 144 permits resales only under certain
circumstances. Such Purchaser understands that to the extent that Rule 144 is
not available, such Purchaser will be unable to sell any Preferred Shares and/or
Conversion Shares without either registration under the Securities Act or the
existence of another exemption from such registration requirement.
 
(i) General. Such Purchaser understands that the Preferred Shares are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Preferred Shares.

 
 
         
           
 
 

--------------------------------------------------------------------------------

 
 
(j) Independent Investment. Except as may be disclosed in any filings with the
Commission by the Purchasers under Section 13 and/or Section 16 of the Exchange
Act, no Purchaser has agreed to act with any other Purchaser for the purpose of
acquiring, holding, voting or disposing of the Shares purchased hereunder for
purposes of Section 13(d) under the Exchange Act, and each Purchaser is acting
independently with respect to its investment in the Shares.
 
(k) Brokers. Other than as may be set forth on Schedule 2.1(q) hereto, no
Purchaser has any knowledge of any brokerage or finder’s fees or commissions
that are or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other person or
entity with respect to the transactions contemplated by this Agreement.
 
(l) No Short Sales. The Purchaser has not directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser,
executed any Short Sales (as defined below), of the securities of the Company
during the period commencing as of the time that such Purchaser first received a
term sheet (written or oral) from the Company or any other Person representing
the Company setting forth the material terms of the transactions contemplated by
the Purchase Agreement and ending immediately prior to the execution thereof,
and such Purchaser agrees not to maintain a net short position in the Common
Stock following the Closing.  For purposes hereof, “Short Sales” means all
“short sales” as defined in Rule 200 of Regulation SHO under the Securities
Exchange Act of 1934 (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
 
(m) Confidential Information. Such Purchaser agrees that such Purchaser and its
employees, agents and representatives will keep confidential and will not
disclose, divulge or use (other than for purposes of monitoring its investment
in the Company) any confidential information which such Purchaser may obtain
from the Company pursuant to financial statements, reports and other materials
submitted by the Company to such Purchaser pursuant to this Agreement, unless
such information is known to the public through no fault of such Purchaser or
his or its employees or representatives; provided, however, that a Purchaser may
disclose such information (i) to its attorneys, accountants and other
professionals in connection with their representation of such Purchaser in
connection with such Purchaser’s investment in the Company, (ii) to any
prospective permitted transferee of the Preferred Shares, so long as the
prospective transferee agrees to be bound by the provisions of this Section
2.2(l), or (iii) to any general partner or affiliate of such Purchaser.
 
ARTICLE III

 
Covenants
 
The Company covenants with each of the Purchasers as follows, which covenants
are for the benefit of the Purchasers and their permitted assignees (as defined
herein).
 
Section 3.1 Securities Compliance. The Company shall notify the Commission in
accordance with its rules and regulations, of the transactions contemplated by
any of the Transaction Documents, including filing a Form D with respect to the
shares of Common Stock, Warrants, the Warrant Shares as required under
Regulation D and applicable “blue sky” laws, and shall take all other necessary
action and proceedings as may be required and permitted by applicable law, rule
and regulation, for the legal and valid issuance of the Securities to the
Purchasers or subsequent holders.
 
Section 3.2 Compliance with Laws. The Company shall comply, and cause each
Subsidiary to comply in all respects, with all applicable laws, rules,
regulations and orders, except for such non-compliance which singularly or in
the aggregate could not reasonably be expected to have a Material Adverse
Effect.
 
Section 3.3 Keeping of Records and Books of Account. The Company shall keep and
cause each Subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and each Subsidiary.
 
Section 3.4 Reservation of Shares. So long as any of the Preferred Shares and
Warrants remain outstanding, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, a
sufficient number of shares of Common Stock needed to provide for the issuance
of the Conversion Shares and Warrant Shares.
 
Section 3.5 Reporting Status. So long as any Preferred Shares or Warrants remain
outstanding, the Company shall timely file all reports required to be filed with
the Commission pursuant to the Exchange Act as if it was required to do so, and
the Company shall not cease to file reports under the Exchange Act
notwithstanding its status as a “voluntary” filer.
 
Section 3.6 Disclosure of Transaction. The Company shall issue a press release
describing the material terms of the transactions contemplated hereby (the
“Press Release”) as soon as practicable after the Initial Closing of the
Offering. The Company shall also file with the Commission, the Form 8-K
describing the material terms of the transactions contemplated hereby (and
attaching as exhibits thereto this Agreement, the Certificate of Designation,
the Registration Rights Agreement and each form of Warrant) within four (4)
Business Days following the Initial Closing Date of the Offering.  “Business
Day” means any day during which the OTCQB (or other principal exchange) shall be
open for trading.
 
Section 3.7 Disclosure of Material Information. The Company and the Subsidiaries
covenant and agree that neither it nor any other person acting on its or their
behalf has provided or, from and after the filing of the Press Release, will
provide any Purchaser or its agents or counsel with any information that the
Company believes constitutes material non-public information (other than with
respect to the transactions contemplated by this Agreement), unless prior
thereto such Purchaser shall have executed a specific written agreement
regarding the confidentiality and use of such information.  The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenants in effecting transactions in securities of the Company.  At the time
of the filing of the Press Release, no Purchaser shall be in possession of any
material, nonpublic information received from the Company, any of its
subsidiaries or any of its respective officers, directors, employees or agents,
that is not disclosed in the Press Release.  The Company shall not disclose the
identity of any Purchaser in any filing with the Commission except as required
by the rules and regulations of the Commission thereunder.
 
Section 3.8 Pledge of Securities. The Company acknowledges and agrees that the
Preferred Shares may be pledged by a Purchaser in connection with a bonafide
margin agreement or other loan or financing arrangement that is secured by the
Preferred Shares. The pledge of the Preferred Shares shall not be deemed to be a
transfer, sale or assignment of the Preferred Shares hereunder, and no Purchaser
effecting a pledge of the Preferred Shares shall be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to this Agreement or any other Transaction Document; provided, that a
Purchaser and its pledgee shall be required to comply with the provisions of
Article V hereof in order to effect a sale, transfer or assignment of Preferred
Shares to such pledgee. At a Purchaser’s expense, the Company hereby agrees to
execute and deliver such documentation as a pledgee of the Preferred Shares may
reasonably request in connection with a pledge of the Preferred Shares to such
pledgee by a Purchaser, in accordance with applicable laws relating to the
transfer of the securities.

 
 
         
           
 
 

--------------------------------------------------------------------------------

 
 
Section 3.9 No Integrated Offerings. The Company shall not make any offers or
sales of any security (other than the securities being offered or sold
hereunder) under circumstances that would require registration of the securities
being offered or sold hereunder under the Securities Act.
 
Section 3.10 Amendments to Outstanding Options and Warrants.  The Company shall
not amend the exercise price of any outstanding options or warrants without the
prior written consent of a majority of the Preferred Shares then outstanding.
 
Section 3.11 Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Units hereunder for general corporate purposes and working capital
purposes.
 
Section 3.12 Prohibition Against Variable Rate Transactions. From the date of
this Agreement until the first anniversary of the final Closing Date, the
Company shall be prohibited from effecting or entering into an agreement to
effect any issuance by the Company or any of its Subsidiaries of Common Stock or
Common Stock Equivalents (or a combination of units thereof) involving a
Variable Rate Transaction. Any Purchaser shall be entitled to obtain injunctive
relief against the Company to preclude any such issuance, which remedy shall be
in addition to any right to collect damage. “Variable Rate Transaction” means a
transaction in which the Company (i) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion price, exercise price or exchange rate or other price that is based
upon and/or varies with the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities, or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into (or effectuates or consummates) any
agreement, including, but not limited to, an equity line of credit, whereby the
Company may issue (or issues) securities at a future determined price. “Common
Stock Equivalents” means any securities of the Company or the Subsidiaries which
would entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.


 
ARTICLE IV

 
CONDITIONS
 
Section 4.1 Conditions Precedent to the Obligation of the Company to Sell the
Securities. The obligation hereunder of the Company to issue and sell the
Securities to the Purchasers is subject to the satisfaction or waiver, at or
before each Closing, of each of the conditions set forth below. These conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion.
 
(a) Accuracy of Each Purchaser’s Representations and Warranties. Each of the
representations and warranties of each Purchaser in this Agreement and the other
Transaction Documents that are qualified by materiality or by reference to any
Material Adverse Effect shall be true and correct in all respects, and all other
representations and warranties shall be true and correct in all material
respects, as of the date when made and as of the Closing Date as though made at
that time, except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all respects as of such
date.
 
(b) Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing.
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
(d) Delivery of Purchase Price. The Purchase Price for each of the Units being
paid for in cash shall have been delivered to the Company pursuant to the wire
instructions attached hereto as Exhibit E.
 
(e) Delivery of Transaction Documents. The Transaction Documents to which the
Purchasers are parties shall have been duly executed and delivered by the
Purchasers to the Company.
 
Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Purchase
the Shares. The obligation hereunder of each Purchaser to acquire and pay for
the Units is subject to the satisfaction or waiver, at or before each Closing,
of each of the conditions set forth below. These conditions are for each
Purchaser’s sole benefit and may be waived by such Purchaser at any time in its
sole discretion.
 
(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents that are qualified by materiality or by reference to any
Material Adverse Effect shall be true and correct in all respects, and all other
representations and warranties shall be true and correct in all material
respects, as of the date when made and as of the Closing Date as though made at
that time, except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all respects as of such
date.
 
(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing.
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
(d) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

 
 
         
           
 
 

--------------------------------------------------------------------------------

 
 
(e) Certificates. Promptly following each Closing, the Company shall deliver to
the Purchasers the certificates for the Preferred Shares and the Warrants being
acquired by such Purchaser at the Closing to such address set forth next to each
Purchaser’s name on the signature pages hereto with respect to such Closing.
 
(f) Resolutions. The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.1(b) hereof in a form reasonably
acceptable to such Purchaser (the “Resolutions”).
 
           (g) No Suspensions of Trading in Common Stock.  The Common Stock
shall not have been suspended, as of the Closing Date, by the Commission or the
OTCQB from trading on the OTCQB nor shall suspension by the Commission or the
OTCQB have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the OTCQB or (B) by falling below the minimum listing maintenance
requirements of the OTCQB.
 
           (h) Certificate of Designation.  The Company shall have filed the
Certificate of Designation creating the Series B Convertible Preferred Stock
with the Nevada Secretary of State.
 
(i) Officer’s Certificate. The Company shall have delivered to the Purchasers a
certificate of an executive officer of the Company, dated as of the Closing
Date, confirming the accuracy of the Company’s representations, warranties and
covenants as of the Closing Date and confirming the compliance by the Company
with the conditions precedent set forth in this Section 4.2 as of the Closing
Date.
 
(j) Delivery of Transaction Documents. The Transaction Documents to which the
Company is a party shall have been duly executed and delivered by the Company to
the Purchasers.

 
           (k) Legal Opinions. The Purchasers shall have received opinions, each
dated as of Closing Date, from Loeb & Loeb, LLP and Sherman & Howard LLC, in
form and substance satisfactory to the Purchasers.
 
ARTICLE V

 
Stock Certificate Legend
 
Section 5.1 Legend. Each certificate representing the Preferred Shares, the
Conversion Shares, the Warrants and Warrant Shares and if appropriate,
securities issued upon conversion or exercise thereof, shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):
 
“THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION
OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”

The Company agrees to reissue certificates representing any of the Conversion
Shares or the Warrant Shares, without the legend set forth above so long as such
legend removal is in connection with a sale transaction and such holder thereof
shall give written notice to the Company describing the manner and terms of such
sale and removal as the Company may reasonably request.  In addition, such
proposed transfer and removal will not be effected until either (i) the Company
has received an opinion of counsel reasonably satisfactory to the Company (at
the Company’s expense), to the effect that the registration of the Conversion
Shares or the Warrant Shares under the Securities Act is not required in
connection with such proposed transfer, (ii) a registration statement under the
Securities Act covering such proposed disposition has been filed by the Company
with the Commission and has become effective under the Securities Act, or (iii)
the Company has received other evidence reasonably satisfactory to the Company
that such registration and qualification under the Securities Act and state
securities laws are not required. The Company will respond to any such notice
from a holder within five (5) business days. In the case of any proposed
transfer under this Section 5.1, the Company will use reasonable efforts to
comply with any such applicable state securities or “blue sky” laws, but shall
in no event be required, (x) to qualify to do business in any state where it is
not then qualified, (y) to take any action that would subject it to tax or to
the general service of process in any state where it is not then subject, or (z)
to comply with state securities or “blue sky” laws of any state for which
registration by coordination is unavailable to the Company. The restrictions on
transfer contained in this Section 5.1 shall be in addition to, and not by way
of limitation of, any other restrictions on transfer contained in any other
section of this Agreement.
 
Whenever a certificate representing the Conversion Shares or the Warrant Shares
is permitted to be issued to a Purchaser without a legend, in lieu of delivering
physical certificates representing the Conversion Shares or the Warrant Shares
(provided that a registration statement under the Securities Act providing for
the resale of the Conversion Shares and Warrant Shares is then in effect and
such shares have been sold), the Company may cause its transfer agent to
electronically transmit the Conversion Shares or Warrant Shares to a Purchaser
by crediting the account of such Purchaser or such Purchaser’s prime broker with
the DTC through its DWAC system (to the extent not inconsistent with any
provisions of this Agreement).  In addition, the Company will provide, at the
Company’s expense, such legal opinions in the future as are reasonably necessary
for the issuance and public resale of the Conversion Shares and the Warrant
Shares and conversion of the Preferred Shares and exercise of the Warrants
pursuant to an effective registration statement, Rule 144 under the Securities
Act or an exemption from registration under the Securities Act and applicable
“blue sky” laws, which opinion, if issued, shall be deemed to satisfy the
requirements of third paragraph of this Section 5.1.  Without limiting the
generality of the foregoing, in the event that Conversion Shares or Warrant
Shares are sold in a manner that complies with an exemption from registration
(including pursuant to Rule 144), the Company shall promptly instruct its
counsel (at its expense) to issue to the transfer agent an opinion permitting
removal of any legend restricting transfer pursuant to Section 5.1 hereof.
 
In addition to such Purchaser’s other available remedies, if the Company fails
to issue and deliver (or cause to be delivered) to a Purchaser a certificate
representing Conversion Shares or Warrant Shares without any restrictive legends
within 3 Business Days following the date such legends may be removed pursuant
to this Section 5.1 (the “Legend Removal Date”) and if after the Legend Removal
Date such Purchaser is required by such Purchaser’s brokerage firm to purchase
(in an open market transaction or otherwise), or the Purchaser’s brokerage firm
otherwise purchases, shares of Common Stock to deliver in satisfaction of a sale
by such Purchaser of all or any portion of the number of Conversion Shares or
Warrant Shares that such Purchaser anticipated receiving from the Company
without any restrictive legend, then the Company shall pay in cash to the
Purchaser an amount equal to the excess of such Purchaser’s total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (including brokerage commissions and
other out-of-pocket expenses, if any) over the product of (A) such number of
Conversion Shares or Warrant Shares that the Company was required to deliver to
such Purchaser by the Legend Removal Date multiplied by (B) the actual sale
price at which the sell order giving rise to such purchase obligation was
executed (including any brokerage commissions).

 
 
         
           
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
Indemnification
 
Section 6.1 General Indemnity. The Company agrees to indemnify and hold harmless
the Purchasers (and their respective directors, officers, managers, partners,
members, shareholders, affiliates, agents, successors and assigns) from and
against any and all losses, liabilities, deficiencies, costs, damages and
expenses (including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred by the Purchasers as a result of any breach of the
representations, warranties or covenants made by the Company herein. Each
Purchaser severally but not jointly agrees to indemnify and hold harmless the
Company and its directors, officers, affiliates, agents, successors and assigns
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Company as a result of any breach of the
representations, warranties or covenants made by such Purchaser herein. The
maximum aggregate liability of each Purchaser pursuant to its indemnification
obligations under this Article VI shall not exceed the portion of the Purchase
Price paid by such Purchaser hereunder. In no event shall any “Indemnified
Party” (as defined below) be entitled to recover consequential or punitive
damages resulting from a breach or violation of this Agreement.
 
Section 6.2 Indemnification Procedure. Any party entitled to indemnification
under this Article VI (an “Indemnified Party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VI except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an Indemnified Party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the Indemnified Party a
conflict of interest between it and the indemnifying party may exist with
respect of such action, proceeding or claim, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party. In the event that the
indemnifying party advises an Indemnified Party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the Indemnified Party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the Indemnified Party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The Indemnified Party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Indemnified Party, which relates to such
action or claim. The indemnifying party shall keep the Indemnified Party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the Indemnified Party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall be liable for any
settlement if the indemnifying party is advised of the settlement but fails to
respond to the settlement within thirty (30) days of receipt of such
notification. Notwithstanding anything in this Article VI to the contrary, the
indemnifying party shall not, without the Indemnified Party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the Indemnified Party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the Indemnified Party of a release from all
liability in respect of such claim. The indemnity agreements contained herein
shall be in addition to (a) any cause of action or similar rights of the
Indemnified Party against the indemnifying party or others, and (b) any
liabilities the indemnifying party may be subject to pursuant to the law.

 
 
         
           
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII

 
Miscellaneous


 
Section 7.1 Fees and Expenses. Except as otherwise set forth in this Agreement
and the other Transaction Documents, each party shall pay the fees and expenses
of its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.
 
Section 7.2 Specific Enforcement; Consent to Jurisdiction.
 
(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.
 
(b) Each of the Company and the Purchasers (i) hereby irrevocably submits to the
exclusive jurisdiction of the United States District Court sitting in the
Southern District of New York and the courts of the State of New York located in
New York county for the purposes of any suit, action or proceeding arising out
of or relating to this Agreement or any of the other Transaction Documents or
the transactions contemplated hereby or thereby and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Company and the
Purchasers consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 7.2 shall affect or limit any right to serve process in any other
manner permitted by law.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.
 
Section 7.3 Entire Agreement; Amendment. This Agreement and the other
Transaction Documents contains the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor any of
the Purchasers makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement nor any of the Transaction Documents may be
waived or amended other than by a written instrument signed by the Company and
the holders of over fifty percent (50%) of the Preferred Shares then outstanding
(the “Majority Holders”), and no provision hereof may be waived other than by a
written instrument signed by the party against whom enforcement of any such
waiver is sought. No such amendment shall be effective to the extent that it
applies to less than all of the holders of the Preferred Shares then
outstanding. No consideration shall be offered or paid to any person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents.
 
Section 7.4 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via electronic mail (“Email”) at the
Email address set forth on the signature pages attached hereto at or prior to
5:30 p.m. (New York City time) on a Trading Day (defined below), (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via Email at the Email address set forth on the signature pages
attached hereto on a day that is not a Trading Day or later than 5:30 p.m. (New
York City time) on any Trading Day, (c) the second (2nd) Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service or (d) upon actual receipt by the party to whom such notice is required
to be given.  The address for such notices and communications shall be as set
forth on the signature pages attached hereto. For purposes hereof, “Trading Day”
means a day on which the OTCQB is open for trading.

 
 
         
           
 
 

--------------------------------------------------------------------------------

 
 
Section 7.5 Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.
 
Section 7.6 Headings. The section headings contained in this Agreement
(including, without limitation, section headings and headings in the exhibits
and schedules) are inserted for reference purposes only and shall not affect in
any way the meaning, construction or interpretation of this Agreement. Any
reference to the masculine, feminine, or neuter gender shall be a reference to
such other gender as is appropriate. References to the singular shall include
the plural and vice versa.
 
Section 7.7 Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Purchasers,
as applicable, provided, however, that, subject to federal and state securities
laws and as otherwise provided in the Transaction Documents, a Purchaser may
assign its rights and delegate its duties hereunder in whole or in part (i) to a
third party acquiring all or substantially all of its Preferred Shares or
Warrants in a private transaction or (ii) to an affiliate, in each case, without
the prior written consent of the Company or the other Purchasers, after notice
duly given by such Purchaser to the Company provided, that no such assignment or
obligation shall affect the obligations of such Purchaser hereunder and that
such assignee agrees in writing to be bound, with respect to the transferred
securities, by the provisions hereof that apply to the Purchasers.  The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
Section 7.8 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
Section 7.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 
Section 7.10 Survival. The representations and warranties of the Company and the
Purchasers shall survive the execution and delivery hereof and the Closing
hereunder for a period of one (1) year following the Closing Date.
 
Section 7.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.
 
Section 7.12 Publicity. The Company agrees that it will not disclose, and will
not include in any public announcement, the name of the Purchasers without the
consent of the Purchasers unless and until such disclosure is required by law or
applicable regulation, and then only to the extent of such requirement.
 
Section 7.13 Severability. The provisions of this Agreement and the Transaction
Documents are severable and, in the event that any court of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Agreement or the Transaction Documents shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision or part of a provision of this Agreement or the Transaction Documents
and such provision shall be reformed and construed as if such invalid or illegal
or unenforceable provision, or part of such provision, had never been contained
herein, so that such provisions would be valid, legal and enforceable to the
maximum extent possible.
 
Section 7.14 Further Assurances. From and after the date of this Agreement, upon
the request of any Purchaser or the Company, each of the Company and the
Purchasers shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement, the Preferred
Shares, the Conversion Shares, the Warrants, the Warrant Shares, the and the
other Transaction Documents.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 
         
           
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Securities Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 


METASTAT, INC.
 
 
Address for Notice:
By:__________________________________________
     Name: Oscar Bronsther, M.D.
     Title: Chief Executive Officer
 
 
 
With a copy to (which shall not constitute notice):
MetaStat, Inc.
27 Drydock Ave., Suite 29
Boston, MA 02210
Attention: Oscar Bronsther, M.D., CEO; or
Daniel Schneiderman, Vice President, Finance
Telephone No.: (212) 796-8170
Facsimile No. (646) 304-7086
Email: dan@metastat.com
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Attention:  David J. Levine, Esq.
Telephone No.: 212-407-4923
Facsimile No.: 212-818-1184
Email: dlevine@loeb.com
 
 







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASERS FOLLOWS]

 
 
         
           
 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGE TO AMENED AND RESTATED SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Amended and Restated
Securities Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 
Name of Purchaser: ________________________
Signature of Authorized Signatory of Purchaser: ________________________
Name of Authorized Signatory: ________________________
Title of Authorized Signatory: ________________________
Email Address of Authorized Signatory: ________________________
Facsimile Number of Authorized Signatory: ________________________
Address for Notice to Purchaser:




Address for Delivery of Securities to Purchaser (if not same as address for
notice):




Units Purchased: ________________________


Purchase Price ($5,500 x Units Purchased): ________________________


Preferred Shares (1 x Units Purchased): ________________________


Conversion Shares (10,000 x Preferred Shares): ________________________


Series A Warrant Shares (7,500 x Preferred Shares Purchased):
________________________


Series B Warrant Shares (2,500 x Preferred Shares Purchased in the event minimum
investment is at least $500,000 on or before December 31, 2014):
________________________


Purchaser’s Tax I.D. or Social Security Number: ________________________
 
 
 
         
           
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A TO THE
AMENED AND RESTATED SECURITIES PURCHASE AGREEMENT


FORM OF SERIES B CONVERTIBLE PREFERRED STOCK
 
AMENDED AND RESTATED CERTIFICATE OF DESIGNATION
 



A-
 
         
           
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-1 TO THE
AMENED AND RESTATED SECURITIES PURCHASE AGREEMENT


FORM OF SERIES A WARRANT



B-
 


 
         
           
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-2 TO THE
AMENED AND RESTATED SECURITIES PURCHASE AGREEMENT


FORM OF SERIES B WARRANT

C-
 
         
           
 
 

--------------------------------------------------------------------------------

 



EXHIBIT C TO THE
AMENED AND RESTATED SECURITIES PURCHASE AGREEMENT


FORM OF AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 
 
         
           
 
 

--------------------------------------------------------------------------------

 



EXHIBIT D TO THE
AMENED AND RESTATED SECURITIES PURCHASE AGREEMENT


ACCREDITED INVESTOR QUESTIONNAIRE



 
 
         
           
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E TO THE
AMENED AND RESTATED SECURITIES PURCHASE AGREEMENT


WIRE INSTRUCTIONS




 



E-1
 
         
           
 
 

--------------------------------------------------------------------------------

 
